997 So.2d 400 (2008)
LIGGETT GROUP, INC., Petitioner,
v.
Scott DAVIS, etc., Respondent.
No. SC08-541.
Supreme Court of Florida.
December 11, 2008.
Alvin B. Davis of Squire, Sanders and Dempsey, LLP, Miami, FL, for Petitioner.
John Venable of Venable and Venable, P.A., Tampa, FL, Angel M. Reyes and Daniel F. O'Shea of Reyes, O'Shea and Coloca, P.A., Coral Gables, FL, and Todd R. Schwartz of Ginsberg and Schwartz, Miami, FL, for Respondent.
Daniel B. Rogers of Shook, Hardy and Bacon, LLP, Miami, FL, Victor E. Schwartz and Mark A. Behrens of Shook, Hardy and Bacon, LLP, Washington, D.C., and Robin S. Conrad, National Chamber Litigation Center, Inc., Washington, D.C., on behalf of Associated Industries of Florida, Chamber of Commerce of the United States of America, National Association of Manufacturers, American Tort Reform Association, Property Casualty Insurers Association *401 of America, and National Association of Mutual Insurance Companies; and Christopher V. Carlyle and Shannon McLin Carlyle of The Carlyle Appellate Law Firm, The Villages, FL, on behalf of Florida Justice Association and the American Association for Justice, for Amici Curiae.
PER CURIAM.
We initially accepted jurisdiction to review Liggett Group, Inc. v. Davis, 973 So.2d 467 (Fla. 4th DCA 2007), a decision in which the Fourth District Court of Appeal certified two questions to be of great public importance. See art. V, § 3(b)(4), Fla. Const. However, upon further consideration, we have determined that we should exercise our discretion to discharge jurisdiction. Accordingly, this review proceeding is dismissed.
It is so ordered.
QUINCE, C.J., and WELLS, ANSTEAD, PARIENTE, CANADY, and POLSTON, JJ., concur.
LEWIS, J., dissents.